Per, Curiam :
"We see no error in the answer of the learned judge below to the plaintiffs’ second point. We think it needs no argument to show that the defendant had no right to destroy the coal boat of the plaintiffs, merely in the general interest of navigation. But if its location was such as to so obstruct navigation that the defendant could not pass it without seriously endangering the safety of his own property, he had the right to remove such obstruction. Nor do we find error in the answer to plaintiffs’ third point. The learned judge properly left it for the jury to find whether the defendant should have double-tripped under all the circumstances. It was for them to determine the question of necessity. It would have been clear error for the learned judge to have affirmed the defendant’s point, and withdrawn the case from the jury.
Judgment affirmed.